321 F.3d 1203
Alfred CASTELLANO, Plaintiff-Appellee,v.Chris FRAGOZO, Etc.; et al., Defendants,Chris Fragozo, Individually and in his Official Capacity as a San Antonio Police Officer; Maria Sanchez, Individually, Defendants-Appellants.
No. 00-50591.
United States Court of Appeals, Fifth Circuit.
February 5, 2003.

Timothy B. Soefje (argued), Thornton, Summers, Biechlin, Dunham & Brown, San Antonio, TX, for Castellano.
Nathan Mark Ralls (argued), Chaves, Gonzales & Hoblit, San Antonio, TX, Audrey Mullert Vicknair, Chaves, Gonzales & Hoblit, Corpus Christi, TX, for Fragozo.
Steven Norbert Harkiewicz (argued), Law Office of Steven N. Harkiewicz, San Antonio, TX, for Sanchez.
Appeal from the United States District Court for the Western District of Louisiana; John W. Primomo, United States Magistrate Judge.
ON PETITION FOR REHEARING EN BANC
(Opinion Nov. 20, 2002, 5 Cir., 2002, 311 F.3d 689)
Before KING, Chief Judge, and JOLLY, HIGGINBOTHAM, DAVIS, JONES, SMITH, WIENER, BARKSDALE, EMILIO M. GARZA, DeMOSS, BENAVIDES, STEWART, DENNIS and CLEMENT, Circuit Judges.

BY THE COURT:

1
A member of the Court in active service having requested a poll on the petition for rehearing en banc and a majority of the judges in active service having voted in favor of granting a rehearing en banc,


2
IT IS ORDERED that this cause shall be reheard by the court en banc with oral argument on a date hereafter to be fixed. The Clerk will specify a briefing schedule for the filing of supplemental briefs.